PER CURIAM.
The Broward County Public Defender filed on behalf of the appellant in this appeal nine assignments of error. Nevertheless, instead of filing a brief in this court in support of the appeal, the public defender filed a motion for leave to withdraw supported by a “no-merit” brief totally inadequate to meet even the minimum standards required by Anders v. State of California, 1967, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493. The brief filed in support of the motion to withdraw contained an argument one-half of one page in length (double spaced) without a single reference to the assignments of error* or portions of the record which might arguably support any of the assignments of error.
The motion to withdraw was denied on 1 April 1969 by this court, and the public defender has still not filed a brief in support of this appeal. For this court to now decide the present appeal on the basis of the brief heretofore filed by the public defender in support of his motion to withdraw would be to deny the appellant his right to counsel in connection with his first full appeal.
It is the considered opinion of this court that the Broward County Public Defender should and is hereby directed to file in this cause within twenty days a proper brief discussing the assignments of error and referring this court to anything in the record that might arguably support the assignments; thereafter, the State will file its brief within the time limits prescribed by the Florida Appellate Rules.
It is so ordered.
CROSS, C. J., and McCAIN and REED, JJ-, concur.